DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021. 
Applicant's election with traverse of Group I, claims 1-8 and 10-14, in the reply filed on April 22, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 and claim 16 have a common technical feature.  This is not found persuasive because Claim 16 required a process step of “before forming the auxiliary electrode, the method further comprises: …”. 
Note that, this particular limitation is excluded from the structure claim.   
Since claim 1 and claim 16 lacks common technical feature, claim 1 and claim 16 are lacking unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Species #5, as shown in FIGs. 6-7, was elected without traverse, in the reply filed on June 03, 2020. 
Amendments filed November 21, 2020 and April 22, 2021 are acknowledged. Claims 9, 15 and 18 have been cancelled. Claims 1, 5, 10-13 and 16 have been amended. 
Action on merits of the Elected Invention and/or Species, claims 1-8 and 10-14 follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 was filed after the mailing date of the Office Action on August 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
An amendment to the Specification filed November 2020 is acknowledged. 

Since the claimed Semiconductor Device and the Method of Manufacturing are no longer directed to a single inventive concept, lacking of unity, the newly submitted title of the invention is not descriptive. The new title is: 
ELECTROLUMINESCENT DIODE ARRAY SUBSTRATE HAVING AN AUXILIARY ELECTRODE FORMED IN A VIA HOLE STRUCTURE THAT EXTENDS FROM A PIXEL DEFINITION LAYER AND PENETRATES THROUGH A  PLANARIZATION LAYER 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an upper surface of the conductive polymer layer is flush with an upper surface of the pixel definition layer” (claim 11); “the functional layer comprises at least one of a light-emitting layer, an electron injection layer, an electron transmission layer, a hole injection layer and a hole transmission layer” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

In the Amendment filed November 20, 2020, Applicant indicated that “new sheet includes new FIGS. 10-11” are included.
However, the “Replacement Sheets” are missing (blank sheet) or do not EXIST.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to neither a “machine”, e.g., an auxiliary electrode, a pixel definition layer, a first electrode, a functional layer, and a second electrode which are disposed on the base substrate, nor a “process” e.g., disposed on the array substrate in sequence, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is draft so as to set forth the statutory classes of invention in the alternative only. Id. At 1551. 
The limitation: “an auxiliary electrode, a pixel definition layer, a first electrode, a functional layer, and a second electrode which are disposed on the base substrate” direct to a semiconductor device.
The limitation “disposed on the array substrate in sequence” direct to method of making of the previous limitation.
Note that, in a device, the “auxiliary electrode” and “a pixel definition layer, a first electrode, a functional layer, and a second electrode” are formed at different locations, thus, the formation sequence of these layers are not related. 
The limitations as claimed, claiming both “the structure” and “the method to manufacturing” the structure or overlaps two different statutory classes of invention.      

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
It has been established that: 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d, 1548 (BPAI. 1990), a claim directed to an automatic transmission work-stand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.   



Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… which are disposed on the base substrate disposed on the array substrate in sequence” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
The “array substrate” has not been identified. 
Claim 1 lacks antecedent support. Therefore, claims 1-8 and 10-14 are indefinite.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between these elements: 
“an auxiliary electrode, a pixel definition layer, a first electrode, a functional layer, and a second electrode which are disposed on the base substrate disposed on the array substrate in sequence” (amended claim 1).
Since the elements of claim 1 lacking structure relationship, claim 1 and all dependent claims are indefinite.  
There is no structure relationship between the “auxiliary electrode” and the “first electrode” and yet these electrodes must be “disposed on the array substrate in sequence”.
what is “in sequence” encompassed?  
Does “in sequence” mean one-over-the other? Or one being formed after the other? 
If “in sequence” mean one-over-the other, then the claimed limitation is new matter because the first electrode and the auxiliary electrode are not structurally related. 
If “in sequence” mean one being formed after the other”, then 
A) the “first electrode” does not exist in the “via hole”, and 
B) the claims are claiming both structure and method of forming the structure or claiming two overlapping classes, hence 35 U.S.C. 101.
Therefore, claim 1 and all dependent claims are indefinite.

For the purpose of examination on merits, the limitation “disposed on the array substrate in sequence”, process limitation, is immaterial in a structure claim. Therefore, the structural elements, an auxiliary electrode, … and a second electrode, are determined as disposed on the base substrate only.   	

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO et al. (US Pub. No. 2015/0090989). 
With respect to claim 1, As best understood by Examiner, MATSUMOTO teaches an electroluminescent diode array substrate as claimed including:
a base substrate (301), and 

wherein the pixel definition layer (305) is provided with a via hole structure (487); 
the auxiliary electrode (420) is disposed on at least one side of the via hole structure (487); and 
the second electrode (307) is electrically connected with the auxiliary electrode (420),
the electroluminescent diode array substrate further comprises a planarization layer (303) disposed between the base substrate (301) and the pixel definition layer (305), wherein the via hole structure (487) extends from the pixel definition layer (305) and penetrates through the planarization layer (303), the auxiliary electrode (420) comprises an embedment part embedded in the planarization layer (303), and an edge of the embedment part away from the base substrate (301) is closer to the base substrate (301) than a surface of the planarization layer (303) away from the base substrate. (See FIGs. 4, 7).

With respect to claim 3, the auxiliary electrode (420) of MATSUMOTO is a structure in a U shape. 
With respect to claim 4, the auxiliary electrode (420) of MATSUMOTO is a plate-type structure; or there are a plurality of auxiliary electrodes which are spaced apart from each other.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO ‘989 as applied to claim 1 above, and further in view of SHIM et al. (US Pub. No. 2016/0293888) of record.
MATSUMOTO teaches the electroluminescent diode array substrate as described in claim 1 above including the auxiliary electrode (420) and the functional layer (430) having upper surface in the via hole structure (487). 
Thus, MATSUMOTO is shown to teach all the features of the claim with the exception of explicitly disclosing the upper surface of the auxiliary electrode is higher than the upper surface of the functional layer in the via hole structure. 
However, SHIM teaches an electroluminescent diode array substrate including an upper surface of an auxiliary electrode (540) is higher than an upper surface of functional layer (470) in via hole structure (590). (See FIG. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the auxiliary electrode of MATSUMOTO having the upper surface higher than that of the functional layer in the vi hole structure as taught by SHIM to reduce contact resistance between the auxiliary electrode and the upper electrode. 

Claims 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO ‘989 as applied to claim 3 above, and further in view of KWAK (US. Pub. No. 2005/0179374) of record.
With respect to claim 5, MATSUMOTO teach the electroluminescent diode array substrate as described in claim 3 above including a polymer layer (430) is provided in the via 

Thus, MATSUMOTO is shown to teach all the features of the claim with the exception of explicitly disclosing the electroluminescent diode array substrate further including a conductive polymer layer.  
However, KWAK teaches electroluminescent diode array substrate including a conductive polymer layer (290), wherein the conductive polymer (290) is provided in a via hole structure and second electrode (295) is electrically connected with the auxiliary electrode (VSS) by the conductive polymer layer (290). (See FIG. 7B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the electroluminescent diode array substrate of MATSUMOTO further including the conductive polymer as taught by KWAK to efficiently inject the carriers into the emission layer. 

With respect to claim 6, a thickness of the conductive polymer layer of MATSUMOTO or KWAK is less than a thickness of the pixel definition layer (305). 
With respect to claims 7-8, in view of KWAK, the conductive polymer layer (290) including at least one of polypyrrole, polyphenylene sulfide, polyphthalocyanine, polyaniline and polythiophene, thus a conductivity of is greater than 10-6 S/m. 

With respect to claim 12, there are a plurality (not shown) of via hole structures (487) penetrating through the planarization layer (303) and the pixel definition layer (305), and the 
 
With respect to claim 13, MATSUMOTO and KWAK teach the electroluminescent diode array substrate as described in claim 5 above including the functional layer (430), the auxiliary electrode (420), the planarization layer (303) and the pixel definition layer (305) having thicknesses.
Thus, MATSUMOTO and KWAK are shown to teach all the features of the claim with the exception of explicitly disclosing the specific thickness for each layer.
However, it is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the functional layer, the auxiliary electrode, the planarization layer and the pixel definition layer having the thicknesses as claimed without altering the 

With respect to claim 14, the functional layer of MATSUMOTO or KWAK comprises at least one of a light-emitting layer, an electron injection layer, an electron transmission layer, a hole injection layer and a hole transmission layer. 
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO ‘989 and KWAK ‘374, as applied to claim 5 above, and further in view of ISHIHARA et al. (US. Patent  No. 7,291,973).
MATSUMOTO and KWAK teach the electroluminescent diode array substrate as described in claim 5 above including the conductive layer having a thickness. 
Thus, MATSUMOTO and KWAK are shown to teach all the features of the claim with the exception of explicitly disclosing the thickness of the conductive layer relative to the planarization layer and the pixel definition layer. 
However, ISHIHARA teaches an electroluminescent diode array substrate including: a conductive layer (auxiliary electrode), wherein the conductive layer is provided in a via hole structure and second electrode (upper electrode) is electrically connected with an auxiliary electrode (Vcomoled) by the conductive layer, wherein a thickness of the conductive layer (auxiliary electrode) is larger than a thickness of the planarization layer (lower interlayer insulating film), and the thickness of the conductive layer is smaller than a sum of the thickness of the planarization layer and a thickness of pixel definition layer (upper interlayer insulating film). (See FIG. 5B).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO and KWAK as applied to claim 5 above, and further in view of AKAGAWA et al. (JP. Pub. No. 2009-176495) of record.
MATSUMOTO and KWAK teach the electroluminescent diode array substrate as described in claim 5 above including the conductive polymer layer and the pixel definition layer  having upper surfaces. 
Thus, MATSUMOTO and KWAK are shown to teach all the features of the claim with the exception of explicitly disclosing an upper surface of the conductive layer is flush with an upper surface of the pixel definition layer. 
However, AKAGAWA teaches an electroluminescent diode array substrate including an upper surface of the conductive layer (56) is flush with an upper surface of the pixel definition layer (51). (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the electroluminescent diode array substrate of MATSUMOTO and KWAK having the upper surface of the conductive layer flush with an upper surface of the pixel definition layer as taught by AKAGAWA so that bending of the second electrode can be avoided. 

Response to Arguments
Applicant’s arguments with respect to amended claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829